UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7318



In Re: COLIN SEALE,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-97-663, CA-00-918)


Submitted:   December 11, 2003        Decided:     December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Colin Seale, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Colin Seale petitions for a writ of mandamus, alleging that

the district court has unduly delayed in acting on his 28 U.S.C.

§ 2255 (2000) motion.    He seeks an order from this court directing

the district court to act.     Our review of the docket sheet reveals

that the district court has now ruled on his § 2255 motion.

Accordingly,   because   the   district   court   has   recently    decided

Seale’s case, we deny the mandamus petition as moot.               We grant

Seale’s motion for leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         PETITION DENIED




                                   2